Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-18, 20-23, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a method, and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of generating an application for a property listing and sending the application to a property listing entity, which is a 
For claim 1, the abstract idea is defined by the elements of:
generating and formatting, a user information packet having user information and at least one user document;
displaying the user information and the at least one user document to a user, 
transmitting, the user information packet to at least one property listing entity, the at least one property listing entity being one or more of an owner and an agent.
generating and transmitting an alert to notify the at least one property listing entity the transmission of the user information packet; 
displaying the user information packet to the at least one listing entity; and 
 storing, the user information and the at least one user record of the user information packet
notifying the user, agent and/or owner of additional features, offers, or messages based on the user information and at least one user document

For claims 13, 22, 23, using claim 22 as a representative example, the abstract idea is defined by the elements of:

displaying information to a user, the information being indicative of steps to complete at least one of user data and at least one user record for a user application for a property listing; 
generating the user data and the at least one user record; 
displaying the user data and the at least one user record to the user; 
modifying the user data and the at least one user record; 
storing the user data and the at least one user record in a database; 
retrieving a first property listing among a plurality of property listings from the database; 
displaying the first property listing to the user; 
determining whether to transmit, at least one of the user data and the at least one user record stored in the first database to at least one property listing entity associated with the first property listing; 
retrieving, based on the determination, the user data and the at least one user record from the database; 
generating a user application associated with the first property listing based on the retrieved user data and the at least one user record; 
displaying the generated user application associated with the first property listing to the user; and 
transmitting, the user application associated with the first property listing to the at least one property listing entity associated with the first property listing
executing a third party form associated with the first property listing based on at least one of the user data and the at least one user record


The additional elements of the claims are the following:
For claim 1:  one or more computer processors configured with instructions, a first graphical user interface, a 2nd graphical user interface, a communication network, and a memory.  
For claims 13:  a processor, graphical user interface, communication network.
For claim 22:  graphical user interface, communication network
For claim 23:  a non-transitory computer readable medium with instructions that causes a processor to perform the steps that define the abstract idea.  The graphical user interface and the communication network are also recited but are not technically part of the claim scope because they are not part of the claimed computer readable medium but are the actions that the instructions are intended to cause to occur.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the processor(s), memory, graphical user interface(s), and/or a communication network, all of which are being used simply as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory, a network such as the Internet, and by using a generically recited user interface.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited a processor(s), memory, graphical user interface(s), and/or a communication network, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 4, the applicant is reciting the types of user information such as personal information, address, residency history, etc. and recites the types of documents such as a pay stub or a W-2 form or a student transcript.  These limitations are simply further defining the same abstract idea that has been recited in claim 1. nd prong or at step 2B.
For claims 3, 5, the claimed tracking of completion of the input of user information and/or the document with the intended use of permitting a person (owner, agent) to visualize the progress of completion.  This is reciting more about the same abstract idea of claim 1.  People can track progress of input manually and/or mentally so what is claimed is still reciting a method of organizing human activities.  
For claim 6, the claimed receiving of the educational segment, generating communication with a third party source to obtain user information and a document such as a W-2 form, and providing user directions as claimed, are all elements that serve to further define the abstract idea of claim 1.  Providing information or guidance on how to complete user information and a document needed for a property application and obtaining necessary documentation from a third party source, and providing instructions on how to obtain a tax return are steps that are covering human actions that are part of the process of providing an application for a property.  Nothing additional is claimed that is for consideration at the 2nd prong or at step 2B.
For claim 7, the claimed providing of the offer to a user, allowing a user to elect to receive notifications of an upcoming payment, and the automatic completion of a third party form as claimed, are all elements that are further defining the same abstract idea of claim 1 and are part of the process by which the applicant is causing an application to be submitted to a landlord.  This is still found to be reciting a method of organizing 
For claim 11, the claimed determination is further defining the abstract idea of claim 1, and/or is directed to a mental process itself that is just a 2nd abstract idea added to the abstract idea of claim 1.  Determining whether or not to include information as claimed in the user information package is a limitation that defines the abstract idea and is not an additional element.
For claim 12, the providing for signing and authorization of any payments and fees for a background or credit check, etc., is a further embellishment of the same abstract idea of claim 1.  The recitation to “electronic” is taken as a further instruction for one to practice the invention using a computer such that the signing would be electronic.  This does not provide for integration into a practical application and/or significantly more, see MPEP 2106.05(f).  The rationale set forth for claim 1 and the use of the processor and network, etc, is equally applicable to the recitation to “electronic”.
For claim 14, retrieving a user record from a third party source is further reciting the same abstract idea of claim 13.  Retrieval of a record such as a tax record from a tax agency is something people are known to do and are part of approving people for rentals.  This type of limitation is still reciting a method of organizing human activities as set forth for claim 13.
For claim 15, the determination of data being sensitive or non-sensitive and the storage of the data as claimed is simply reciting more about the same abstract idea of claim 13.  Nothing additional is claimed beyond that which has already been addressed for claim 13 as far as additional elements (processor, communication network, etc.).

For claim 17, the claimed specifics of the property listing are part of the abstract idea of the claim and amount to reciting information per se.  Nothing is claimed by way of an additional element that is not part of the abstract idea.
For claim 18, being a landlord or a property manager is reciting a feature of the abstract idea of claim 13 and is defining who a person is.  This is not reciting an additional element beyond the abstract idea.
For claim 20, the generation and transmission of a communication is reciting the sending of a message, and is something that is considered to be part of the abstract idea.  Also, the mere use of a network to send and receive messages has been found by the courts to be an insignificant extra solution activity as well as being a well understood, routine, and conventional activity that does not provide for integration into a practical application or that provides for significantly more.  See MPEP 2106.05(g) and 2106.05(d).
For claim 21, the claimed limitation reciting the prompting of the user to sign the user data and the user record is another limitation that is simply further defining the abstract idea of the claims.  A person can prompt another person to sign a document and is something that still places the claims into the category of being a method of organizing human activities.  The processor has been treated in the same manner that was set forth for claim 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016).
For claims 1, 2, 11, Bangerter discloses a system and method that enables a potential renter to submit a rental application (user information packet) to a landlord/property owner (property listing entity) that has a rental property to rent out.  The system is 100 and includes a server 102 (a processor).  See paragraph 031.  The rental application contains user information as claimed, such as name and address (claim 2), etc..  See paragraphs 036, 045, where user information is disclosed as being stored, and that is used to fill out the rental applications (the user information packet of the claim).  With respect to the formatting of the packet, this is inherent to the information packet (the rental application).  The rental applications for various properties and for different property managers inherently has some kind of format.  The claim does not recite any type of format and the examiner notes that the specification only discloses that an information packet is formatted with no explanation as how or what the formatting involves (the specification is verbatim to the claim in this regard).  Rental applications have a format and the format for the information packets of Bangerter (that user document is broad language that does not require any specific type of document or data.
Not disclosed by Bangerter is that a document is part of the information packet.
NPL document “Paperwork You’ll Need for Your Rental Apartment Application” teaches that it is known in the art that certain documents are require for a rental application for an apartment.  Disclosed is that pay check stubs may be required.  A letter of employment is disclosed.  Tax returns and bank statements are disclosed as being required documents that may be needed.  Copies of an ID may be required, as well as a criminal background check or credit check (listed as #1).  All of these examples are documents that may be required to accompany an application for a rental such as for a rental property. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the further ability to attach a document to the user information packet (rental application), such as a pay stub, a letter of employment, tax returns, etc., as taught by the above cited NPL document, so that proof of employment can be provided and so that the rental applicant can be properly judged by the landlord, as is disclosed by the NPL reference on page 1.  This yields the predictable result of allowing a landlord/agent to confirm employment status, 
For claim 4, as set forth for claim 1, the prior art combination for claim 1 results in a document being part of the user information packet, where the provision of a pay stub or a letter of employment, as was addressed for claim 1.  This satisfies what is claimed for claim 4.  Also, Bangerter teaches the inclusion of a credit report or a background check as part of the user information packet that is sent to a landlord.  This satisfies the portion of the claim reciting that the document is a credit report or a background check.  See paragraphs 037, 044 where disclosure is made to retrieving documents and information from a third party source, such as credit reports and background reports provided by third party service providers.  This satisfies what is claimed.
For claim 7, Bangerter discloses the providing of at least one offer as claimed, see paragraphs 053, 054.  Disclosed is that a solicitation or advertisement can be sent to the user based on the user information.  The claimed receiving of notifications such that the user can elect for a notification of an upcoming payment, see paragraph 047 of Bangerter where the claimed limitation is disclosed.  Notifications for upcoming payments that are due is disclosed as being provided by the system of Bangerter.  With respect to the completing (in part or in full) at least one third party form as claimed, see paragraph 053 where it is disclosed that the system of Bangerter will fill out a loan application form for a lender based on the user information, stored documents, etc..  Bangerter teaches that user information for renters, landlords, 3rd party provides, etc., 
For claim 12, Bangerter discloses the use of electronic signatures for documents, see paragraph 046.  This is disclosed as being done in conjunction with the execution of lease agreement.  While not disclosed as being used to authorize any necessary payments, the examiner notes that Bangerter discloses a payment transaction module that allows for fees and payments to be made, such as for rent.  See paragraph 050.  Disclosed is the renter/user can authorize payments by submitting a credit card or bank account number.  Not disclosed is that the authorization for the payments is done by using an electronic signature.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Bangerter with the ability to have the renter authorize any payments by utilizing electronic signatures, as is disclosed by Bangerter as being used to execute a lease.  A renter has to authorize the payment in some manner and those of ordinary skill in the art recognize and understand (as does Bangerter) that one can employ electronic signatures to authorize certain actions such as signing for credit card transactions as is very well known in the art.  An electronic signature is simply digital world’s equivalent to a handwritten signature and would have been obvious to use for payment/fee authorization in Bangerter.   

Claims 3, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016), and further in view of Haran (6072461).

Haran teaches in column 11, lines 5-19 that it is desirable to be able to track the progress of a user inputting information into a document.  Disclosed is that the input is monitored/tracked so that the user progress can be determined.
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the further ability to track the progress of completion of a rental application and the input of user information as taught by Haran, so that the predictable result of being able to determine the user progress in completing the application (a document, a form) can be determined.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016), and further in view of Ritter (7689904).
For claim 6, Bangerter teaches the generating of a communication with a 3rd party source to obtain user information and documents, as was addressed for claim 4 to which applicant is referred.  Bangerter does not disclose that an educational segment is received that is indicative of the steps to complete the user information and the document, or that teaches how to access or retrieve a tax return.  With respect to what 
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the ability to provide a user with instructions (an educational segment) that sets forth the steps needed to fill out a form and that sets forth the required information, as taught by Ritter, so that a user is assisted in filling out a form.  This yields predictable result in trying to ensure the correct information is inputted into the correction locations in the proper manner.

Claims 13, 14, 16-18, 20-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of Ritter (7689904).
For claims 13, 17, 18, 22, 23, Bangerter discloses a system and method that enables a potential renter to submit a rental application (user information packet) to a landlord/property owner (property listing entity) that has a rental property to rent out.  The system is 100 and includes a server 102 (a processor).  See paragraph 031.  The user information as claimed, such as name and address, etc..  See paragraphs 036, 045, where user information is disclosed as being stored, and that is used to fill out the rental applications (the user information packet of the claim).  The database of property listing is disclosed in paragraph 042.  Listings for properties is disclosed as being stored and is able to be searched by users so that they can view information about rental properties.  This satisfies the claimed database of property listings, the claimed retrieving a property listing from the database, and the claimed displaying the listing to the user via a GUI.  The user information and the claimed user record are disclosed in paragraph 035, 036. Bangerter teaches that the user can view their stored user information, update information, revise information, and is able to view the applications for rent that they are submitting, see paragraph 036.  This satisfies the claimed display of the user information and/or application via a graphical user interface.  The disclosure to a user being able to review or update the information in the user record satisfies the clamed modifying the user data and the user record.  The transmission of the user information packet is disclosed in paragraph 045.  Disclosed is that a user can submit an application to rent, including for multiple properties of the user’s choosing.  Disclosed is that the application is sent to a landlord that owns or manages a property.  Also see paragraphs 032, 033 where the sending of the application to a landlord is disclosed.  A determination is being made as claimed. For the claimed executing of a third party form, see paragraph 053 where it is disclosed that the system of Bangerter will fill out a loan application form for a lender based on the user information, stored documents, etc..  This satisfies what is claimed as far as 
Bangerter does not disclose displaying information to the user that is indicative of the steps to complete the user data and the record for a user application.  With respect to what the directions say or intended to convey, this is non-functional descriptive material that does not receive weight.  The instructions are just information and represent intended use for the invention that is not claimed.  However, the concept of providing instructions to a user on how to complete a form (what to do, what information is required), is something that is known in the art.  Ritter teaches in column 1, lines 11-20 that it is known in the art of forms/documents to provide users with instructions on how to fill out a form.  Disclosed is that an interface can be used to provide guidance to a user on what information is to be entered and where, by using field explanations or help functions.  
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the ability to provide a user with instructions (an educational segment) that sets forth the steps needed to fill out a form, or the steps require to successfully register their user profile and the information contained therein, as taught by Ritter, so that a user is assisted in filling out the required information and user profile (user record).  This yields predictable result in trying to ensure the correct information is inputted into the correction locations in the proper manner.
For claims 14, 20, the retrieval or addition of a new document to the user record, such as a new form from a third party source, satisfies what is claimed.  See 
	For claim 16, Bangerter teaches the claimed information for the user information, such as address or residence history.  See paragraph 035-037.  Bangerter also teaches retrieving documents and information from a third party source, such as credit reports and background reports provided by third party service providers.  This satisfies what is claimed.   
For claim 21, not specifically disclosed is that the user is prompted to sign the user data and user record when determining to transmit to a property listing entity (landlord).  Bangerter discloses the use of electronic signatures for documents, see paragraph 046.  This is disclosed as being done in conjunction with the execution of lease agreement.  While not disclosed for the sending of the information to the property listing entity, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Bangerter with the ability to have the renter sign the user information and record that is being sent to the landlord in a manner that is akin to signing a rental application.  Those of ordinary skill in the art recognize and understand (as does Bangerter) that one can employ electronic signatures to authorize certain actions such as applying for a rental.  Signing the information would have been obvious to one of ordinary skill in the art.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of Ritter (7689904) and further in view of “Protecting personal information: A guide for business”.
Not disclosed is determining if the user data is non-sensitive and storing the data when it is not sensitive.  
The NPL article “Protecting personal information: A guide for business” discloses ways to protect customer information.  Disclosed on pages 3-4 is that it is not desirable to keep sensitive customer information such as credit card numbers and social security numbers (satisfies the limitation of personal identifiable information).  Disclosed is that one way to protect sensitive information is to not store the sensitive customer information on a computer so that it is not accessible to unauthorized individuals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the ability to determine if information is sensitive, such as personal identifiable information such as a social security number, and to only store the non-personal identifiable information as claimed.  This would have been obvious and yielded the predictable result of protecting sensitive customer information.

Response to arguments
	The applicant has repeated the same arguments that were presented on 05/28/2020 in support of the eligibility of the claims under 35 USC 101.
	The argument that the claims are not reciting a certain method of organizing human activities is not persuasive (pages 16-17 of the reply).  The claims are reciting steps taken to generate and submit an application to a property landlord, such as for a rental apartment.  This is a commercial interaction that places the claim into the category of being a certain method of organizing human activities.  The argument that the claims are transforming data is noted, but is not something that makes the claims eligible.  If the applicant intends to argue the transformation aspect of eligibility for 35 USC 101, that argument is limited to situations where a physical object is being changed from one state to another in a material way.  Mere manipulations of data do not amount to a transformation that makes the claims eligible.  The argument is not persuasive for this reason. 
	The reliance on a PTAB decision (Ex parte Fanaru (2017-002898) is not persuasive (see page 17 of the reply).  No credible nexus has been shown between the claimed concept and the concept at hand in the PTAB decision.  The premise of the argument is that the examiner has not set forth a proper abstract idea at step 2A, where the instant examiner has identified an abstract idea in the claims, unlike the relied upon PTAB decision.  The PTAB decision is also not any type of binding precedent or authority that overrides the examiner applying the 2019 PEG.  The argument is not persuasive.  
	The argument on page 18 of the reply that the claims recite additional elements that integrate the abstract idea into a practical application is not persuasive.  The generating of the user application that comprises user data and a document is part of the abstract idea of the claims and is not an additional element as the applicant has nd prong, see MPEP 2106.05(f).  The argument is not persuasive.
The traversal of the prior art rejection is not persuasive.  For claim 1, the argument is moot because the examiner has relied upon a new NPL reference that is commensurate with the originally used NPL reference but that has a confirmed date of being publically available in 2016.  Applicant’s argument was persuasive that the content of the 2018 update to the NPL reference “What information does a rental application require” was not clear and therefore, the 2016 date could not be relied upon.  This argument is persuasive and the rejection has been withdrawn in this regard.  However, newly cited NPL reference “Paperwork You’ll Need for Your Rental Apartment Application” teaches that it is known in the art that certain documents are required for a rental application, such as for an apartment.  Disclosed is that pay check stubs may be required.  A letter of employment is disclosed.  Tax returns and bank statements are disclosed as being required documents that may be needed.  Copies of an ID may be required, as well as a criminal background check or credit check (listed as #1).  All of these examples are documents that may be required to accompany an application for a rental such as for a rental property. This moots the argument from the applicant with respect to this limitation of the claims.  
user document is broad language that does not require any specific type of document or data.  The argument that this limitation renders the claims non-obvious is not persuasive.  
For claims 13, 22, and 23, the applicant has argued that the prior art does not teach executing a third party form as claimed based on user data and at least one user record.  This is not persuasive.  See paragraph 053 where it is disclosed that the system of Bangerter will fill out a loan application form for a lender based on the user information, stored documents, etc..  This satisfies what is claimed as far as executing a third party form based on user data and at least one user record (stored documents).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS W RUHL/Primary Examiner, Art Unit 3687